Citation Nr: 0021304	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  99-08 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
with breathing problems.

2.  Entitlement to service connection for joint pain of the 
left knee, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for joint pain of the 
right knee, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and her husband


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had verified active military service from June to 
October in 1989 and from November 1990 to May 1991.  During 
her second period of active military service, she served in 
Southwest Asia.  Also, she subsequently served in the 
Oklahoma Army National Guard until November 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.

The veteran's claims on appeal also initially included 
entitlement to service connection for residuals of a 
dislocation of the left shoulder.  However, this benefit was 
granted in a March 1999 rating decision, and an April 1999 
Report of Contact indicates that the veteran requested that 
this matter not be further included with her appeal.  
Nevertheless, the Board observes that, in her July 2000 Brief 
on Appeal, the veteran's representative raised the issue of 
entitlement to an increased evaluation for this disorder.  As 
this issue is not presently before the Board on appeal, the 
Board refers this issue back to the RO for appropriate 
action.

The Board observes that the veteran's claims on appeal also 
initially included entitlement to service connection for a 
heart disorder and for breathing problems, both to include as 
due to an undiagnosed illness.  However, during her March 
1999 VA hearing, the veteran acknowledged that her heart 
disorder had been diagnosed and that her breathing problem 
was essentially "part and parcel" of her heart disorder.  
As such, the Board observes that the relevant issue on appeal 
is entitlement to service connection for a heart disorder, to 
include breathing problems.

The claims of entitlement to service connection for joint 
pain of the left knee and the right knee, to include as due 
to an undiagnosed illness, will be addressed in both the 
REASONS AND BASES and the REMAND sections of this decision.  
The REMAND section will also address the matter of the 
veteran's claim of entitlement to service connection for 
memory loss, to include as due to an undiagnosed illness, as 
the veteran has initiated an appeal of the RO's denial of 
this claim.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's current heart disorder, with breathing 
problems, and service.

2.  There is competent non-medical evidence of current joint 
pain of the left knee, claimed as due to an undiagnosed 
illness.  

3.  There is competent medical evidence showing that the 
veteran has joint pain of the right knee which has not been 
attributed to a known clinical diagnosis.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
heart disorder, to breathing problems, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2. The claim of entitlement to service connection for joint 
pain of the left knee, to include as due to an undiagnosed 
illness, is initially found to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim of entitlement to service connection for joint 
pain of the right knee, to include as due to an undiagnosed 
illness, is initially found to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for a heart disorder, 
with breathing problems 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999). ).  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24) (West 1991); 38 C.F.R. § 3.6(a) (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Also, certain chronic 
diseases, including cardiovascular disease, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

However, the initial question which must be addressed in this 
case is whether the veteran has submitted a well-grounded 
claim for service connection.  For a claim for service 
connection to be well grounded, there must be: (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  The nexus 
requirement may be satisfied by evidence showing that a 
chronic disease subject to presumptive service connection was 
manifested to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps v. Gober, 126 F.3d at 1468. 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of evidence of 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
at 496.  Moreover, a condition "noted during service" does 
not require any type of special or written documentation, 
such as being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence noting the specific symptomatology is 
required to demonstrate a relationship between the present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one for which a lay person's 
observation is competent.  Id. at 497.  

There is no evidence of any cardiovascular problems in the 
veteran's service medical records.  An echocardiogram 
performed at the Coffeyville Regional Medical Center in 
October 1995 revealed thickening of the anterior leaflet of 
the mitral valve, with mild systolic prolapse of the mitral 
valve but no significant mitral regurgitation.  An 
electrocardiogram (EKG) performed during the veteran's 
October 1997 VA cardiovascular examination revealed atrial 
fibrillation, and a diagnosis of "tachy/brady syndrome" was 
rendered.  VA studies performed in March 1998 revealed a mild 
decrease in the ejection fraction of the left ventricle, with 
a value in the range of 45 to 50 percent; and probable 
anterior wall attenuation.  Also, the veteran was treated at 
a VA facility in December 1998 for atrial tachycardia.

The veteran's service medical records are also negative for 
complaints of, or treatment for, any breathing problems.  
During her November 1997 VA respiratory examination, the 
veteran was noted to be unable to exhale forcibly for more 
than 2.5 seconds, but the ratio of forced expiratory volume 
in one second to forced vital capacity (FEV-1/FVC) was noted 
to be normal, and no diagnosis was rendered.  In February 
1998, the veteran was seen at a VA medical facility for 
progressive dyspnea on exertion.  Perfusion and ventilation 
lung studies were performed, but the results were within 
normal limits.  Also, there was no evidence of acute or 
chronic pulmonary embolus or significant focal parenchymal 
disease.  

Overall, the Board finds that the medical evidence of record 
does not suggest a nexus between the veteran's current heart 
disorder, with breathing problems, and service.  While the 
veteran was first treated for heart symptomatology in October 
1995, during her service with the Oklahoma Army National 
Guard, there is no competent medical of evidence showing that 
this disorder was incurred during a period of active duty for 
training.  The Board would further point out that the 
presumptive service connection provisions of 38 C.F.R. 
§§ 3.307 and 3.309 (1999) are not for application with regard 
to periods of active duty for training, and there is no 
indication that the veteran incurred a heart disorder within 
one year after her period of active duty service ending in 
May 1991. 

The only medical evidence of record supporting the veteran's 
current claim for service connection for a heart disorder, 
with breathing problems, is lay evidence, as articulated in 
the testimony from her March 1999 VA hearing.  However, the 
veteran has not been shown to possess the medical expertise 
necessary to render a diagnosis or to establish a nexus or 
link between a currently diagnosed disorder and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See 
also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence 
which is simply information recorded by a medical examiner 
and unenhanced by any additional medical commentary from that 
examiner does not constitute competent medical evidence); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a lay account 
of a physician's statement, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence").  
Therefore, the lay contentions of record, alone, do not 
provide a sufficient basis upon which to find this claim to 
be well grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of competent medical evidence to 
support the veteran's claim for service connection for a 
heart disorder, with breathing problems, this claim must be 
denied as not well grounded.  Since the veteran's claim for 
service connection is not well grounded, the VA has no 
further duty to assist her in developing the record to 
support her claim.  See Epps v. Gober, 126 F.3d at 1467-68 
(Fed. Cir. 1997) ("there is nothing in the text of § 5107 to 
suggest that [VA] has a duty to assist a claimant until the 
claimant meets his or her burden of establishing a 'well 
grounded' claim").

The Board recognizes that the RO denied the veteran's claim 
on its merits in the appealed January 1999 rating decision 
but continued this denial in a March 1999 Supplemental 
Statement of the Case on the basis that the claim was not 
well grounded.  Regardless of the basis of the RO's denial, 
however, the Board observes that the United States Court of 
Appeals for Veterans Claims (Court) has held that no 
prejudice to the veteran results in cases where the RO denies 
a claim for service connection on its merits and does not 
include an analysis of whether the veteran's claim is well 
grounded, and the Board denies the same claim as not well 
grounded.  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete her application.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).

II.  Entitlement to service connection for joint pain of the 
left knee and 
the right knee

As a preliminary matter, the Board finds that the veteran's 
claims of entitlement to service connection for joint pain of 
the left knee and the right knee, both to include as due to 
an undiagnosed illness, are well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  In other words, the 
Board finds that these claims are plausible and capable of 
substantiation.  The Board has based these initial findings 
on the report of an October 1997 VA orthopedic examination, 
which contains a diagnosis of "[r]ight knee intermittent 
pain, cause unknown"; lay statements from acquaintances of 
the veteran who have observed "pain in her knee," dated in 
March 1999; and the standards for a well-grounded claim set 
forth in Neumann v. West, No. 98-1410 (U.S. Vet. App. July 
21, 2000), in which the Court indicated that objective non-
medical evidence of a current disability not shown to be 
attributed to a known diagnosis can render a claim well 
grounded in view of the provisions of 38 C.F.R. § 3.317 
(1999).  However, for reasons detailed below, the Board will 
not render a decision on the merits of these claims at the 
present time.



ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for a heart disorder, to include 
breathing problems, is denied.

The claim of entitlement to service connection for joint pain 
of the left knee, to include as due to an undiagnosed 
illness, is initially found to be well grounded, and the 
appeal is granted to this extent only.

The claim of entitlement to service connection for joint pain 
of the right knee, to include as due to an undiagnosed 
illness, is initially found to be well grounded, and the 
appeal is granted to this extent only.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to her well-grounded claims for service 
connection for joint pain of the left knee and the right 
knee, to include as due to an undiagnosed illness.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999); 
Talley v. Brown, 6 Vet. App. 72, 74 (1993).  This duty 
includes conducting a thorough and contemporaneous medical 
examination of the veteran.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  If an examination report is 
incomplete, the Board must await its completion, or order a 
new examination, before deciding the veteran's claims.  
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).  

In June 1993, while serving in the Oklahoma Army National 
Guard, the veteran sustained a contusion to her left knee as 
a result of a vehicular accident.  She received treatment at 
a military facility for this and other injuries, but, within 
three days of the accident, her injuries were noted to have 
been resolving, with "fair range of motion" in the left 
knee.  Also, a periodic military examination from May 1994 
revealed no left knee abnormalities.  During her October 1997 
VA orthopedic examination, the veteran complained that her 
knees ached at night, although she reported "no injuries per 
se."  The examination revealed no evidence of joint pain, 
pain on motion, effusion, instability, or push-pull weakness 
of the leg.  No diagnosis was rendered regarding the left 
knee, but, as noted above, this examiner diagnosed "[r]ight 
knee intermittent pain, cause unknown."  It is unclear from 
the examination report whether this right knee pain and the 
left knee pain, objective non-medical evidence of which is 
indicated in the noted March 1999 lay statements, are 
attributable to a known clinical diagnosis or diagnoses, and 
the examiner apparently did not have access to the veteran's 
claims file.  As such, the Board finds that a further VA 
orthopedic examination, with a more detailed description of 
the veteran's claimed left and right knee disabilities and 
the etiology of these disabilities, if present, is in order. 

The Board also observes that, in the appealed January 1999 
rating decision, the RO denied entitlement to service 
connection for memory loss, to include as due to an 
undiagnosed illness.  The veteran did not indicate 
disagreement with the denial of that particular claim prior 
to the issuance of the February 1999 Statement of the Case, 
but, in her April 1999 Substantive Appeal addressing the 
issues described above as being on appeal in this decision, 
she did list a claim for "memory loss" as one that was on 
appeal.  The Board thus interprets the April 1999 Substantive 
Appeal as a timely Notice of Disagreement with regard to the 
claim for service connection for memory loss.  See 38 C.F.R. 
§§ 20.201, 20.302(a) (1999).  However, to date, the RO has 
not responded with a Statement of the Case.  See 38 C.F.R. 
§ 19.28 (1999).  Under Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999), a remand is in order so that a Statement of 
the Case addressing the noted claim can be issued.  

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.   The RO should schedule the veteran 
for a VA examination, with an appropriate 
examiner, to determine the nature, 
extent, and etiology of the veteran's 
claimed left and right knee disorders.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary 
should be performed.  The examiner should 
note and detail the reported symptoms 
relevant to the veteran's knees.  Each 
knee should be discussed separately.  The 
examiner should obtain a history from the 
veteran as to any "non-medical" 
indicators of disability which are 
verifiable, including, but not limited 
to, time lost from work, since the 
veteran's discharge from active duty, due 
to the complained symptoms.  The examiner 
should determine if there are any 
objective medical indications that the 
veteran is suffering from chronic knee 
disability.  Again, each knee should be 
discussed separately.  Specifically, the 
examiner should indicate which symptoms 
and abnormal physical findings can be 
attributed to a known clinical diagnosis 
and which cannot be attributed to a known 
clinical diagnosis.  If the symptoms and 
abnormal physical findings can be 
attributed to a known clinical diagnosis, 
the examiner should state whether it is 
at least as likely as not that the 
disability is of service origin.  If the 
symptoms and abnormal physical findings 
cannot be attributed to a known clinical 
diagnosis and thus, represent an 
undiagnosed illness, the examiner should 
state the time of onset of such illness.  
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims for 
service connection for joint pain of the 
left knee and the right knee, both to 
include as due to an undiagnosed illness.  
If the determination of either claim 
remains adverse to the veteran, she and 
her representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
before the case is returned to the Board.  
This Supplemental Statement of the Case 
should also address the veteran's claim 
for service connection for memory loss, 
to include as due to an undiagnosed 
illness, and include a complete 
description of her rights and 
responsibilities in perfecting an appeal 
of the denial of this claim.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument.  See generally Kutscherousky v. West, 12 Vet. App. 
369 (1999).  However, no action is required of the veteran 
until she is so notified by the RO.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 



